DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Thomas Woodland Reg. # 77,823 on 12/13/2021.

The application has been amended as follows: 

	Claims 1-9 (canceled)

Allowable Subject Matter
Claims 10-20 allowed. 
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with Applicant Arguments/Remarks pg. 9-10 pertaining to independent claims 10 and 17, filed 05/20/2021.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a a base housing pivotally connected to the lid housing, the base housing having a downward facing surface, the downward-facing surface having a transition edge;
wherein the upward-facing surface includes a first portion disposed along a lateral axis oriented perpendicular to a longitudinal axis of the flexible band contacting the transition edge and a second portion disposed along the lateral axis spaced away from the downward-facing surface”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 11-16 depending from claim 10 are therefor also allowable.

Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the top surface of the flexible band and the bottom and two adjoining side surfaces of the base housing form a perimeter of an aperture extending parallel to the longitudinal axis across the top surface of the flexible band”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 18-20 depending from claim 17 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841